        Case 5:17-md-02773-LHK Document 862 Filed 06/18/19 Page 1 of 3




                      UNITED STATES COURT OF APPEALS                 FILED
                             FOR THE NINTH CIRCUIT                    JUN 17 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
KAREN STROMBERG, SAMUEL                     No.   19-15159
ROECKER, THOMAS LAMMEL, MARY
GALLOWAY, DANIELLE LAGRAVE,                 D.C. No. 5:17-md-02773-LHK
THOMAS MCMAHON, BOARDSPORTS                 Northern District of California,
SCHOOL LLC, PATRICK BENAD,                  San Jose
LINDSEY CARR, RENEE ACOSTA,
PATRICIA BURNESS, CAROL HARRIS,             ORDER
ROBERT LINKS, NICHELLE LYONS,
NUALA VIGNOLES, RACHEL L.
MILLER, JOHN WILLIAM KIEFER III,
MATTHEW MITCHELL, SUSAN
GONZALEZ-PENDER, TERESE
RUSSELL, SARAH KEY, DALIA
ZATLIN, BETH CRANDALL, CLARISSA
SIMON, KENDALL MARTIN, RODRIGO
SAPLA, REBECCA DAVIS, THOMAS
MCMANUS, KIMBERLY SCAVONE,
MELISSA JU, CHRIS THOMPSON,
MARTHA COUNTESS, KAREN HOOD,
JAIME MARTIN, ADRIAN ESTEBAN,
JEFFREY DAVIS, ERICSSON
BROADBENT, PAUL SCOTT ERVIN,
CARALYN TADA, NAGORE MILES,
BETHANY RISING, JIYING SPENCER,
DAYAN CRUTCHER, CATHERINE
SCHMIDLIN, ALLISON TRIPP,
LINDSAY SMITH, KATIE SMITH,
KIRSTEN LUENZ, LAUREL VENER,
STEPHEN JUDGE; et al.,

                  Plaintiffs-Appellees,

and

JORDIE BORNSTEIN, CORDT BYRNE,

PK/Sealed Documents
      Case 5:17-md-02773-LHK Document 862 Filed 06/18/19 Page 2 of 3




ELLIOT CARTER, JEFF CIOTTI,
DWIGHT DICKERSON, MATTHEW
CHRISTIANSON, LOGAN GRIESEMER,
RYAN HART, WILLIAM HORTON,
STEVE KRUG, GAIL MARGOLIS, KATE
MORTENSEN, ALYSSA NEE,
CHRISTOPHER WHALEN, STEPHAN
FARID WOZNIAK, CHRISTOPHER
ZAYAS-BAZAN, DAVID CARNEY,
JULIE EWALD, TOM PARKIN, BRIAN
DEPPERSCHMIDT, BRANDON STEELE,
KYLE WEBER, CRAIG HOUSENICK,
RYAN MARGULIS, RICHARD RIZZO,
GUY DIETRICH, JEFFREY M. KURZON,
SUSAN NAGY, NICOLAS YOUSIF,
SCOTT FREDERICK, CHARLES POON,
ANDREA HOGAN, TINA HEIM,
MONICA MORROW, MARK CARDILLO,
ALLISON SHIPP, MICHELLE MACKAY,
COLLEEN SPARKE, JANET
SILVERNESS, MELANIE BARCLAY,
TIFFANY RINGO, HALLIE LINGO,
CRYSTAL HOHENTHANER, DANIEL K.
BRENDTRO, DANIEL DELIER, PAUL
NELSON, CATHERINE KADERAVEK,
KAREN CARLET, DAVID WARING,
LEON THEODORE LIPKA III,

             Plaintiff,

 v.

QUALCOMM INCORPORATED,

             Defendant-Appellant.




                                    2
           Case 5:17-md-02773-LHK Document 862 Filed 06/18/19 Page 3 of 3




Before: Peter L. Shaw, Appellate Commissioner.

       Appellant’s motion to seal portions of volume 3 of the excerpts of record

(Docket Entry No. 14) is granted. The Clerk shall file volume 3 of the excerpts of

record under seal, and shall file the opening brief and volumes 1 and 2 of the

excerpts of record publicly.

       Appellant also filed a notice of intent to file other portions of volume 3 of

the excerpts of record publicly pursuant to Ninth Circuit Rule 27-13(f). See

Docket Entry No. 15. If appellees do not file a motion to seal those portions of

volume 3 of the excerpts of record within 21 days after the filing of the notice,

appellant shall submit a redacted volume 3 of the excerpts of record for public

filing that redacts only those portions of volume 3 addressed in appellant’s motion

to seal.

       The existing briefing schedule shall continue in effect.




                                           3
